93 N.J. 298 (1983)
MICHAEL MATTHEWS
v.
STATE OF NEW JERSEY.
The Supreme Court of New Jersey.
March 7, 1983.
This matter having come before the Court on an appeal as of right alleging the presence of a substantial constitutional question pursuant to R. 2:2-1(a)(1), and The Court having reviewed the record and having considered the briefs and argument of the parties, and It appearing that the enactment of N.J.S.A. 5:12-145.1 *299 and 145.2 has provided an express disposition for the interest monies at issue in the within appeal, and That statute having rendered a resolution of the merits of the constitutional claim unnecessary; It is ORDERED that the within appeal is hereby dismissed as moot. The Court takes no position on the opinion of the Appellate Division. (See 187 N.J. Super. 1)